PER CURIAM.
We affirm defendant’s convictions and sentences for D.U.I. resulting in serious bodily injury.
We disagree with defendant’s contention that testimony about defendant’s intoxication was improperly admitted as an opinion of a lay witness. See City of Orlando v. Newell, 232 So.2d 413 (Fla. 4th DCA 1970).
We disagree with defendant’s contention that his probationary split sentence of two years imprisonment followed by three years probation was improper. See Poore v. State, 531 So.2d 161 (Fla.1988).
We find no merit in defendant’s remaining contention.
Affirmed.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.